Citation Nr: 0840756	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  05-24 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cory L. Carlyle, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1986 to June 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
RO in Cleveland, Ohio, which denied the veteran's claim for a 
compensable rating for his bilateral hearing loss.  The Board 
previously remanded this case in June 2007 for a new VA 
audiological examination, for proper VCAA notice to be 
provided, and for additional evidence to be gathered.  These 
tasks have been satisfactorily completed for the purposes of 
rendering a decision in the veteran's case.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (a remand by the Board confers 
on the veteran, as a matter of law, the right to compliance 
with the remand orders); see also 38 C.F.R. § 4.2 (2008).  

The April 2008 VA examination describes the veteran's 
tinnitus and its etiology.  The Board notes the veteran 
mentions his tinnitus in a September 2008 letter.  It appears 
that the veteran is raising a claim of service connection for 
tinnitus.  This matter has not yet been adjudicated and the 
Board REFERS this matter to the RO for appropriate action.


FINDING OF FACT

The veteran's hearing loss is productive of Level III 
impairment in the right ear and Level III impairment in the 
left ear


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss are not met.  38 U.S.C. § 1155, 5107(b) (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file, and has an obligation to provide 
reasons and bases supporting this decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claims.  
The veteran must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

I.  Veterans Claims Assistance Act (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2007).  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Prior to initial adjudication of the veteran's claim, a 
letter dated in August 2004 fully satisfied the duty to 
notify provisions for elements two and three.  38 U.S.C. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 
187.  In order to satisfy the first Quartuccio element for an 
increased-compensation claim, section 5103(a) compliant 
notice must meet the following four part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; 

(2) if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; 

(4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

Preliminarily, the Board notes that much of the notice 
provided in this case was issued prior to the decision in 
Vazquez-Flores and does not take the form prescribed in that 
case.  Failure to provide pre-adjudicative notice of any of 
the duty to notify elements is presumed to create prejudicial 
error, which the Secretary must show is non-prejudicial to 
the veteran.  Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  
Harm can be non-prejudicial in three major ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887-89; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (noting also that this is not an exclusive list of ways 
that error may be shown to be non prejudicial).  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See Sanders, 487 F.3d at 887-89; see also Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  

Regarding the first element, a post-remand July 2007 letter 
requested that the veteran provide evidence describing how 
his disability had worsened.  The veteran submitted 
statements in July 2007, including one from a friend, his 
father, and a co-worker, which detail the impact of his 
disability on his life at work and at home.  The veteran 
discussed the effect of hearing loss on him both at home and 
at work during the April 2008 VA examination.  The Board 
finds that the notice given, combined with the veteran's 
statements, demonstrate that the veteran had actual knowledge 
of the evidence needed to show that his disability had 
worsened and what impact that had on his employment and daily 
life.  This actual knowledge shows the notice satisfied the 
underlying purpose of the VCAA, and any failure to provide 
adequate notice is non-prejudicial.  See Sanders, 487 F.3d at 
889; Vazquez-Flores, 22 Vet. App. 37.  

As to the second element, the Board notes that the veteran is 
service connected for bilateral hearing loss, which is rated 
under DC 6100, 38 C.F.R. § 4.85.  This is the only DC to rate 
this disability and it is not cross referenced to any other 
Codes for the purposes of evaluation.  See id.  Furthermore, 
there is no single measurement or test that is required to 
establish a higher rating.  On the contrary, entitlement to a 
higher disability rating would be satisfied by evidence 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life.  See id.  The Board 
finds that no more specific notice is required of VA and that 
any error in not providing the rating criteria is harmless.  
See Vazquez-Flores, 22 Vet. App. 37.  

As to the third element, the Board notes that the veteran was 
not provided notice that a disability rating would be 
determined by application of the ratings schedule and 
relevant DCs based on the extent and duration of the signs 
and symptoms of his disability and their impact on his 
employment and daily life.  See Vazquez-Flores, 22 Vet. App. 
37.  The ratings schedule is the sole mechanism by which a 
veteran can be rated, excepting only referral for 
extraschedular consideration and special monthly 
compensation.  See 38 C.F.R. Part 4.  Neither the Board nor 
the RO may disregard the schedule or assign ratings apart 
from those authorized by the Secretary and both must apply 
the relevant provisions.  Id.  As such, notice to the veteran 
that the rating schedule will be applied to the 
symptomatology of his disability has no impact on the 
fundamental fairness of the adjudication because it refers to 
legal duties falling upon VA, not upon the veteran and cannot 
be changed.  The Board finds that any error in the third 
element of Vazquez-Flores notice is not prejudicial.  See 
Sanders, 487 F.3d at 889.  

As to the fourth element, the July 2007 letter did provide 
notice of the types of evidence, both medical and lay, 
including employment records, that could be submitted in 
support of his claim.  Although this letter was not sent 
prior to initial adjudication of the veteran's claim, this 
was not prejudicial to him, because he had 13 months during 
to respond with additional argument and evidence before the 
RO readjudicated the claim and issued an additional 
supplemental statement of the case (SSOC) to the veteran in 
August 2008.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  The Board finds that any harm in fourth element 
notice is non-prejudicial.  See id.; see also Sanders, 487 
F.3d at 889; Vazquez-Flores, 22 Vet. App. 37.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores and, therefore, Quartuccio, 
are met, or that any error is non-prejudicial.  VA has 
discharged its duty to notify.  See Quartuccio, 16 Vet. App. 
at 187.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim, in addition to the requirements of Quartuccio, 
16 Vet. App. at 187.  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim was rescinded by the Secretary during the course 
of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.

The Board also concludes VA has satisfied its duty to assist.  
See 38 U.S.C. § 5103A.  The veteran's service medical records 
and VA medical records are in the file.  The veteran has at 
no time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claims which are 
not now associated with the file.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran an appropriate VA examination in 
April 2008.  There are also VA audiological examinations from 
December 2007 and November 2004, the latter being shortly 
after the veteran made the present claim for an increased 
rating.  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
service-connected bilateral hearing loss since he was last 
examined.  See 38 C.F.R. § 3.327(a).  Indeed, the Board 
previously remanded this case for that examination, which is 
an adequate base upon which to decide the present decision.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Increased Rating

The veteran contends that he is entitled to a compensable 
rating for his bilateral hearing loss.  For the reasons that 
follow, the Board concludes that an increased rating is not 
warranted.

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1000, 2000, 
3000, and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity levels designated from Level 
I, for essentially normal hearing acuity, through Level XI, 
for profound deafness.  VA audiometric examinations are 
conducted using a controlled speech discrimination test 
together with the results of a puretone audiometry test.  The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel loss 
based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone decibel loss.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) (holding that staging is 
appropriate for both initial- and increased-rating claims).  

The RO derives the percentage evaluation from Table VII by 
intersecting the vertical column appropriate for the numeric 
designation for the ear having the better hearing acuity and 
the horizontal row appropriate to the numeric designation 
level for the ear having the poorer hearing acuity.  For 
example, if the better ear is Level V and the poorer ear is 
Level VII, the percentage evaluation is 30 percent.  See 38 
C.F.R. § 4.85, Table VII.

The November 2004 audiological examination resulted in the 
examiner's conclusion that the veteran's response consistency 
was poor, and that, after an hour trying to establish 
consistent test results, any possible changes in the 
veteran's hearing acuity could not be determined due to the 
inconsistencies in his responses.  The examiner stated that 
functional overlay was supported by Distortion Product Oto-
Acoustic Emissions.

A December 2007 VA audiological summary report of examination 
for organic hearing loss is valid and reflects puretone 
thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
70
90
105
LEFT
40
40
80
90
105

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear.  
The average of the dB scores in the 1000, 2000, 3000, and 
4000 Hz ranges for the right ear is 76 dB and 79 dB for the 
left ear.  Applying Table VI, the veteran receives a numeric 
designation of Level II for the right ear and Level II for 
the left ear.  See 38 C.F.R. § 4.85.  Applying those 
designations to the regulations, the veteran's hearing loss 
is assigned a 0 percent disability evaluation.  See 38 C.F.R. 
§ 4.85, Table VII.

The April 2008 VA audiological summary report of examination 
for organic hearing loss is valid and reflects puretone 
thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
70
95
105
LEFT
30
35
80
95
105

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 86 percent in the left ear.  
The average of the dB scores in the 1000, 2000, 3000, and 
4000 Hz ranges for the right ear is 75 dB and 79 dB for the 
left ear.  Applying Table VI, the veteran receives a numeric 
designation of Level III for the right ear and Level III for 
the left ear.  See 38 C.F.R. § 4.85.  Applying those 
designations to the regulations, the veteran's hearing loss 
is assigned a 0 percent disability evaluation.  See 38 C.F.R. 
§ 4.85, Table VII.

The Board finds both the December 2007 private audiological 
examination and the April 2008 VA examination adequate for 
rating purposes.  During the April 2008 VA examination, the 
examiner reviewed the claims file and the November 2004 VA 
examination, indicating that the veteran reported that 
listening was difficult in most everyday situations.  
Further, the veteran reported difficulties at work, though he 
was able to perform sufficiently.  The veteran reported the 
situations of greatest hearing difficulty were in groups and 
when he could not see speakers' faces while they were 
talking.  In sum, the Board finds that the examinations 
addressed the functional effects of his disability and that 
the RO and VA examiners have demonstrated substantial 
compliance with all applicable regulatory provisions.  See 38 
C.F.R. §§ 4.1, 4.2, 4.10 (2008).

Moreover, the Board notes that the veteran indicated a 
recent, September 2008 statement that he had trouble hearing 
on the telephone and, consistent with VA records, uses 
hearing aids.  Additionally, a female friend added in a July 
2007 statement that he had difficulty following conversations 
and could scarcely speak over the telephone. The veteran's 
father described the veteran's hearing loss in a July 2007, 
and a co-worker stated the veteran's hearing loss affects him 
daily on the job.  The veteran stated in a July 2007 
statement that he has problems communicating with others, 
that his hearing aids embarrass him, that he can hardly talk 
on the telephone, can not watch a movie, and that he cannot 
work certain posts at work due to his hearing loss.  This 
reiterates much of what the veteran related in his July 2005 
Form 9.  These statements, combined with what the VA 
examiners elicited from the veteran concerning the functional 
effects of his disability, address his complete disability 
picture including the effects of his disability on his daily 
life and employment, as required by the applicable regulatory 
provisions.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 
(2007) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing.  38 C.F.R. § 4.86 
(puretone threshold of 55 decibels or more at 1000, 2000, 
3000, and 4000 Hertz; puretone threshold of 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz).  
However, the test results discussed above do not meet the 
numerical criteria for such a rating.  Thus, the veteran's 
bilateral hearing loss remains rated by the usual method.

The Board has considered the issue of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b).  Section 3.321(b)'s 
purpose is to accord justice to veterans whose exceptional 
symptoms exceed the capacity of any relevant DCs to 
compensate them for their disability.  The veteran's 
disability must be so exceptional or unusual with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  The VA 
examination notes that the veteran has not worked for 1-2 
years due to his low back disability.  See Barringer v. 
Peake, 22 Vet. App. 242, 243-44 (2008).  The evidence in this 
case does not support referral to the Compensation and 
Pension Service because the applicable DC adequately 
compensates the veteran for his disability.  See Thun v. 
Peake, 22 Vet. App. 111, 115-16 (2008); VAOGCPREC 6-96, 
summary available at 61 Fed. Reg. 66748-02, 66749 (1996).  

As an initial matter, the veteran's disability is 
consistently rated noncompensable.  This is the legal 
recognition of a disability whose severity does not rise to a 
level that is allowed compensation under the laws passed by 
Congress and regulations implemented by the Secretary.  The 
veteran has reported no periods of hospitalization.  The 
Board notes the veteran has complained of the effects his 
hearing loss has had on his home and work life, including 
difficulty functioning under normal conditions, some 
embarrassment at teasing by co-workers, and worry about 
safety in his inability to hear certain alarms and other 
noises in his job as a prison guard.  The Board notes that 
the veteran states he often takes out his hearing aids while 
at work or is assigned to posts where his hearing loss is not 
as disruptive to his performance.  He reports fear at 
attention that wearing the hearing aids in front of prisoners 
might draw.  The Board has also considered the statements by 
the veteran's friend, father, and co-worker, reporting his 
hearing loss.  Given the veteran's symptoms, and considering 
the rating criteria in the applicable DC, the Board concludes 
that the veteran's disability is adequately compensated by DC 
6100.  He has hearing loss, but demonstrates an ability to 
work in posts where his hearing is non-essential or where he 
feels safe wearing his hearing aids.  The hearing aids appear 
to allow him to hear sufficiently in other phases of his 
life.  In short, his picture of disability is not so 
exceptional that he exceeds the DCs' capability to compensate 
him.  See 38 C.F.R. § 4.1.  The Board concludes that the 
facts of this case do not warrant referral to the 
Compensation and Pension Service for an extraschedular 
rating.  See Barringer, 22 Vet. App. at 243-45; Thun, 22 Vet. 
App. at 115-16; VAOGCPREC 6-96.

As noted, disability ratings for hearing impairment are 
derived at by a mechanical application of the numeric 
designations assigned after audiological evaluations are 
rendered.  Lendenmann, 3 Vet. App. at 349.  The assigned 
noncompensable disability rating is appropriate based on the 
audiometric results in this case.  Thus, the benefit-of-the-
doubt rule does not aid the veteran on this claim and his 
request for a compensable evaluation is denied.  See 38 
U.S.C. 5107(b); Gilbert, 1 Vet. App. at 54-55.




ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


